Citation Nr: 0303873	
Decision Date: 03/06/03    Archive Date: 03/18/03	

DOCKET NO.  02-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) between 
March 30, 2000, and June 17, 2001, and to a disability rating 
greater than 50 percent for PTSD from June 18, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from April 1970 to 
April 1973 and from March 1985 to January 1991.  The service 
medical records also indicate active service prior to April 
1970.  

A review of the evidence of record discloses that service 
connection for PTSD was granted by rating decision dated in 
July 2001.  A 30 percent disability rating was assigned, 
effective March 30, 2000, the date of receipt of the 
veteran's claim for service connection for PTSD.  The veteran 
expressed disagreement with the rating assigned.  Additional 
medical evidence was submitted.  In a decision dated in 
February 2002, the disability rating for PTSD was increased 
to 50 percent, effective June 18, 2001.  The case is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has been 
notified of the evidence necessary to substantiate his claim.  

2.  During the entire period since March 30, 2000, the 
veteran's PTSD has been shown to be manifested by recurrent, 
intrusive, and distressing recollections of traumatic events 
in Vietnam, difficulties at work, anxiety, difficulty 
concentrating, avoidance of stimuli associated with combat 
experiences, and intense affect.

3.  The veteran requires psychotropic medication for 
treatment of his symptoms and his principal treating 
psychiatrist has described his symptoms as productive of 
severe social and occupational impairment.  

4.  The evidence does not show that at any time since the 
grant of service connection that the veteran's PTSD has been 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment and thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but not 
more, since March 30, 2000, the effective date for service 
connection, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in March 2002.  Therein the RO informed the veteran of 
the requirements for ratings in excess of the then-current 30 
percent.  In a November 2000 letter to the veteran, the RO 
advised him that it would review his claim for completeness, 
determine what additional information was needed, schedule a 
VA examination, if appropriate, and obtain any VA medical and 
service records.  The RO also advised him that it had twice 
requested records from The Vet Center, but had not to date 
received them.  He was advised to assist the RO by contacting 
The Vet Center for the records.  The Board is satisfied that 
the veteran has been advised what evidence he should submit 
and what evidence VA would obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

It does not appear that The Vet Center records were ever 
received by the RO.  In his March 2000 application for 
benefits, the veteran indicated that he had been treated at 
The Vet Center for his PTSD in April 1998.  Thus, any records 
from this time period would predate the time period at issue.  
The grant of service connection for PTSD was effective March 
30, 2000.  Thus, while The Vet Center records would have been 
helpful, they do not directly pertain to the time period at 
issue.  Further, treatment records from the VA medical center 
in Houston, Texas, have been obtained and include treatment 
notes regarding the veteran's PTSD.  Accordingly, the Board 
concludes that the absence of records from The Vet Center, 
despite repeated efforts to obtain same, do not prevent the 
Board from proceeding to a decision in this case.  

The veteran was examined by VA for compensation purposes in 
June 2001.  Also, as noted earlier, his VA treatment records 
were obtained.  They cover the period beginning in November 
2000.  In his March 2000 application for benefits, the 
veteran did not identify any other treatment for his PTSD, 
despite being asked to list all providers.  

Based on the following, the Board concludes that the veteran 
has received adequate notice, that all available relevant 
data has been obtained for determining the merits of his 
claim, and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 3668 (2001).  VA's 
duties under the VCAA have been met.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has 
been made and the assignment of an initial evaluation is at 
issue, as in this case, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
reevaluation in accordance with changes in the veteran's 
condition.  It is thus essential that each disability be 
considered in relation to its history.  38 C.F.R. § 4.1.

The veteran's PTSD is rated under Diagnostic Code 9411.  
Under that code, a 30 percent disability rating is warranted 
for PTSD that is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).

The next higher rating of 50 percent encompasses disability 
manifested by occupational and social impairment with reduced 
reliability in productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, (DSM-
IV), the Global Assessment of Functioning Scale (GAF) score 
of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  However, 
a GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV; 38 C.F.R. §§ 4.15, 4.130.

After a careful review of the record, the Board finds that 
the veteran's PTSD is most closely associated with the 
criteria for a 70 percent disability rating for the entire 
time frame since the effective date of the grant of service 
connection, that being March 30, 2000.  In reaching this 
determination, the Board has reviewed all the medical 
evidence of record pertaining to treatment and evaluation of 
the veteran for his PTSD symptomatology.  The veteran's GAF 
scores have ranged essentially between the mid-40's and mid-
50's during the time frame in question, but the totality of 
the impairment attributable to the PTSD is such that a 
70 percent rating is the most appropriate reflection of the 
veteran's PTSD and its manifestations for the entire period.  
As indicated by the veteran's principal treating psychiatrist 
in an April 2002 communication, the veteran's PTSD was 
described as severe in degree.  At that time, the 
psychiatrist gave a GAF score of 46.  He/she indicated that 
while the veteran was currently employed, he was finding it 
"extremely stressful" and was then on medical leave.  The 
psychiatrist believed it was unlikely the veteran would be 
able to return to work.  

Additional medical evidence of record pertaining to the 
veteran's PTSD includes the report of a VA outpatient visit 
in November 1999 at which time the veteran reported feeling 
depressed.  Other complaints included insomnia, impaired 
concentration, reduced energy, guilt, irritability, crying 
spells, and feelings of hopelessness and worthlessness.

On examination the veteran was described as satisfactorily 
groomed and appearing his stated age of 52.  He was 
cooperative.  Affect was sad and constricted, while mood was 
depressed.  Thought process was logical and goal-directed.  
He was given an Axis I diagnosis of anxiety disorder, not 
otherwise specified, and depression, not otherwise specified.  
He was given a GAF score of 45.  

At the time of an outpatient visit in February 2000 with his 
principal treating psychiatrist, the veteran described some 
improvement in his depression, but he complained of 
continuing difficulties with sleep.  He also described some 
irritability and problems with managing his anger.  He felt 
his medication had been helping.  Active problems were 
reported as major depression and possible PTSD.  

Subsequent evidence includes the report of a visit in April 
2001 at which time the psychiatrist noted the veteran had 
last been seen in the facility in early 2000.  The veteran 
had missed two appointments because of a move.  It was noted 
his last GAF score of 46 was made in February 2000.  
Examination findings at the time of the April 2001 visit were 
essentially unremarkable.  

VA accorded the veteran a PTSD rating examination in early 
June 2001.  He was currently working as a receiving 
supervisor for an academy and also was a salesman in the 
camping, guns and ammunition department of a store.  It was 
noted he had been followed by a VA psychiatrist since 
November 1999.  Current medications included Sertraline, 
Klonopin, and Ibuprofen.  He had never been an inpatient at a 
psychiatric facility.  

The veteran stated that since service he had had about 7 or 8 
jobs.  The longest job was his current one, which he had had 
for about two years.  Currently, he lived with a girlfriend.  
He enjoyed riding a motorcycle and shooting on a range.  

Complaints included poor concentration, sleep difficulties, 
lack of energy and feeling badly about himself.

On examination he was described as neatly groomed and 
appearing slightly older than his stated age of 53.  He was 
generally cooperative with the examination and exhibited 
fluid speech with normal rate and rhythm.  Mood was 
irritable, affect was intense, and it was appropriate to his 
expressed thought.  No lability of affect was noted.  Thought 
process was coherent, he was without any signs or symptoms of 
a psychotic process, and he had no specific ideas, 
intentions, or plans of harming himself or others.  He was 
alert and oriented.  Fund of information was described as 
mildly impaired.  

The Axis I diagnoses were:  PTSD; and major depressive 
disorder, in partial remission with medication.  He was given 
a current GAF score of 55.  

When he was seen several days later that month in VA 
outpatient consultation, his GAF score was given as 48.  At 
that time, he complained of more problems at work, suspicions 
that management was taking advantage of him, and increased 
nightmares with difficulty sleeping.

At the time of an August 2001 outpatient visit, he stated 
"things are getting dizzy at work, they want to know why I am 
coming to VA so much, I told them it is none of their 
business."  The veteran stated he was having verbal 
confrontations with supervisors at work.  He did not think he 
was at risk of losing his job, but he wanted to be able to 
get along better with the staff around him so that he would 
not make things difficult for himself and others.  He claimed 
that when he missed his Sertraline, it made him more 
irritable and made things more difficult for him.  During the 
session he vented some of his anger in frustrations at work.  
Examination findings were essentially unremarkable.  He was 
given a GAF score of 56.  However, his Zoloft was increased 
to 150 milligrams every night.  

At the time of a follow up visit in January 2002, the veteran 
again expressed concerns about his job situation.  He was 
still working, but had been very worried about the 
deterioration in his work environment.  On examination he was 
described as satisfactorily groomed and appearing his stated 
age.  He was cooperative and maintained good eye contact.  
Speech was fluid with normal rate, tone and volume.  Affect 
was labile.  Mood was dysthymic.  Thought process was logical 
and goal-directed.  He denied any psychotic symptomatology.  
He was oriented properly.  Concentration and memory, as well 
as insight and judgment, were intact.  His active problem was 
noted as major depression, single episode.  He was given a 
GAF score of 50.  It was noted he had been taking Depakote 
and was not as drowsy as he used to be.  He was to gradually 
increase the medication.  

In an April 2002 communication, the veteran's principal 
treating psychiatrist stated the veteran had been under 
his/her care for PTSD since November 1999.  It was his/her 
opinion the PTSD was indicative of severe impairment in 
social, occupational, and personal functioning.  The 
psychiatrist noted the veteran currently was employed, but 
was finding his job more stressful and was currently on 
medical leave.  The psychiatrist believed it was unlikely the 
veteran would be able to return to work and stated in his/her 
opinion the veteran would find it difficult to "get back" in 
the competitive market and hold gainful employment.  He/she 
gave the veteran's GAF score as 46.  

After reviewing the foregoing, and resolving reasonable doubt 
in the veteran's favor, the Board finds that, from the period 
since March 30, 2000, the effective date of service 
connection, the veteran's PTSD has been productive of severe 
occupational and social impairment, so as to warrant a 
70 percent rating for the entire period.  There has been some 
variation in the GAF scores the veteran has been given, but 
the GAF scores do not differ that significantly and they 
represent but one of various criteria considered when 
determining the evaluation to be assigned.  The veteran's 
principal treating psychiatrist most recently gave him a GAF 
score of 46, a number indicative of serious and severe 
impairment and described the PTSD as severe in degree.  This 
individual reported he/she had been treating the veteran 
since November 1999.  While the impairment demonstrated at 
the time of several outpatient visits did not appear to be as 
incapacitating as reflected by the psychiatrist's statement 
in April 2002, the Board believes that the record shows the 
veteran has had near continuous depression during the entire 
time since March 2000, has continually reported difficulties 
with his job and getting along with others, and has 
consistently reported nightmares and difficulty sleeping.  
Additionally, he has required several different psychotropic 
medications during the appeal period.  Accordingly, the Board 
finds the PTSD is productive of severe occupational and 
social impairment from March 30, 2000.

The Board notes, however, that the PTSD is not shown to 
warrant an evaluation in excess of 70 percent during the time 
frame in question.  The veteran has not been shown to be 
totally impaired from an occupational and/or social 
standpoint.  For instance, he has not been shown to exhibit 
grossly inappropriate behavior, he has not been reported to 
be disoriented to time and/or place, and he has not been 
shown to have memory loss of names of close relatives, own 
occupation, or own name, some symptoms indicative of a 
100 percent schedular rating.  As such, the weight of the 
evidence is against the finding that the PTSD warrants a 
total schedular evaluation.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 70 percent rating for PTSD is granted, 
effective from March 30, 2000, the effective date of the 
grant of service connection.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

